Name: Commission Regulation (EEC) No 3772/91 of 18 December 1991 amending Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe
 Date Published: nan

 No L 356/32 Official Journal of the European Communities 24. 12. 91 COMMISSION REGULATION (EEC) No 3772/91 of 18 December 1991 amending Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the agreements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88, and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3816/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain poroducts in the pigmeat sector destined for Portugal (4), as last amended by Regulation (EEC) No 1120/91 (*), sets indicative ceilings on imports into Portugal of certain products in the pigmeat sector for 1991 ; whereas indicative ceilings should be set for 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3816/90 is hereby amended as follows : 1 . In Article 1 , ' 1991 ' is deleted. 2. The Annex to Regulation (EEC) No 3816/90 shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 367, 31 . 12. 1985, p. 7 . (&lt;) OJ No L 366, 29. 12. 1990, p. 33 . 0 OJ No L 111 , 3 . 5. 1991 , p. 27. 24. 12. 91 Official Journal of the European Communities No L 356/33 ANNEX (tonnes) Groups CN code Description Indicative ceilingfor 1992 1 0103 ex 0103 91 0103 91 10 ex 0103 92 0103 92 11 0103 9219 Live swine :   Weighing less than 50 kg :    Domestic species   Weighing 50 kg or more :    Domestic species :     Sows having farrowed at least once, of a weight of not less than 160 kg     Other Total = 2 000 Jive weight) of which 500 for each quarter (') 2 0203 ex 0203 1 1 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 ex 0203 21 0203 21 10 ex 0203 22 0203 22 1 1 0203 22 19 ex 0203 29 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of swine, fresh, chilled or frozen :  Fresh or chilled :   Carcases and half-carcases    Of domestic swine   Hams, shoulders and cuts thereof, with bone-in :    Of domestic swine :     Hams and cuts thereof     Shoulders and cuts thereof   Other :    Of domestic swine :     Fore-ends and cuts thereof     Loins and cuts thereof, with bone-in     Bellies (streaky) and cuts thereof     Other :      Boneless      other  Frozen :   Carcases and half-carcases :    Of domestic swine   Hams, shoulders and cuts thereof with bone-in :    Of domestic swine :     Hams and cuts thereof     Shoulders and cuts thereof   Other :    Of domestic swine :     Fore-ends and cuts thereof     Loins and cuts thereof, with bone in __    Bellies (streaky) and cuts thereof     Other :      Boneless      Other Total = 35 500 from which 8 875 for each quarter (') (') If the overall quantity for which applications have been submitted in one quarter is less than the quantity available in that quarter, the quantity remaining shall be added to the quantity available in respect of the following quarter.